             CASE 0:20-cv-02454-JRT-TNL Doc. 12 Filed 04/12/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


 JAMES TYRON SMITH et al.,                                    Civil No. 20-2454 (JRT/TNL)

                        Petitioners,

 v.                                                             ORDER

 JEFFREY FIKES, et al.,

                        Respondents.




        Steven Jack Montgomery, Reg. No. 18781-030, Federal Correctional,
        Institution, P.O. Box 1000, Sandstone, MN 55072, pro se petitioner.

        Ana H Voss, Andrew Tweeten, Ann Bildtsen, Assistant United States
        Attorneys, UNITED STATES ATTORNEY'S OFFICE, 300 South Fourth Street,
        Suite 600, Minneapolis, MN 55415, for respondent.

        Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated March 9, 2021 (ECF No. 10), along with all the files and records,

and no objections to said Recommendation having been filed, IT IS HEREBY ORDERED

that:

        1.       Plaintiff Steven Jack Montgomery is DISMISSED WITHOUT PREJUDICE

                 from this action for the reasons stated in the Report and Recommendation

                 of February 22, 2021 (ECF No. 5).
           CASE 0:20-cv-02454-JRT-TNL Doc. 12 Filed 04/12/21 Page 2 of 2




      2.       Montgomery’s application to proceed in forma pauperis (ECF No. 4) is

               DENIED AS MOOT.



Date: April 9, 2021
in Minneapolis, Minnesota                       s/John R. Tunheim
                                                JOHN R. TUNHEIM
                                                Chief Judge
                                                United States District Court
